 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   JPMORGAN CHASE BANK, N.A.,
                                                          Case No.: 2:18-cv-00553-RFB-NJK
12           Plaintiff(s),
                                                                   Amended Order
13   v.
                                                                    [Docket No. 26]
14   SFR INVESTMENTS POOL 1, LLC, et al.,
15           Defendant(s).
16         Plaintiff’s motion for return of cost bond does not seek an award of interest, Docket No.
17 26, but Plaintiff’s proposed order includes an award of interest, Docket No. 27. This discrepancy
18 has resulted in processing obstacles within the Clerk’s Office. Accordingly, Plaintiff’s motion is
19 DENIED without prejudice. As it appears Plaintiff is seeking an award of interest, any renewed
20 motion must so specify. Any proposed order must also correctly track the relief requested in the
21 motion.
22         The orders granting the motion at Docket Nos. 28 and 29 are hereby VACATED in light
23 of this order.
24         IT IS SO ORDERED.
25         Dated: March 27, 2020
26                                                             ______________________________
                                                               Nancy J. Koppe
27                                                             United States Magistrate Judge
28

                                                   1
